942 So.2d 451 (2006)
Dean WILSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-5112.
District Court of Appeal of Florida, First District.
November 28, 2006.
Michael Ufferman, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.

ON MOTION FOR REHEARING
We withdraw our previously issued per curiam affirmance and substitute the following written opinion in its place.
Appellant, Dean Wilson, appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 alleging newly discovered evidence. Appellant's bare-bones motion failed to make the required factual allegations and failed to contain an oath as required by rule 3.850(c). Accordingly, we affirm, but without prejudice to appellant's filing a sworn, facially sufficient amended motion for postconviction relief in the trial court within thirty days of the issuance of this Court's mandate. See Thompson v. State, 772 So.2d 582 (Fla. 1st DCA 2000); Williams v. State, 884 So.2d 138 (Fla. 2d DCA 2004). Any such motion shall not be deemed successive. We express no opinion as to the merits of appellant's claims.
LEWIS and THOMAS, JJ., concur.
WOLF, J., dissents without opinion.